Case 3:20-cv-08236-FLW-LHG
        Case MDL No. 2738 Document
                           Document2408
                                    3 Filed
                                         Filed
                                             07/02/20
                                               07/02/20Page
                                                         Page
                                                            1 of
                                                              1 of
                                                                 2 PageID:
                                                                   2       71




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



 IN RE: JOHNSON & JOHNSON TALCUM
 POWDER PRODUCTS MARKETING, SALES
 PRACTICES AND PRODUCTS LIABILITY
 LITIGATION                                                                            MDL No. 2738



                                  (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO −218)



 On October 4, 2016, the Panel transferred 10 civil action(s) to the United States District Court for
 the District of New Jersey for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C.
 § 1407. See 220 F.Supp.3d 1356 (J.P.M.L. 2016). Since that time, 1,979 additional action(s) have
 been transferred to the District of New Jersey. With the consent of that court, all such actions have
 been assigned to the Honorable Freda L. Wolfson.

 It appears that the action(s) on this conditional transfer order involve questions of fact that are
 common to the actions previously transferred to the District of New Jersey and assigned to Judge
 Wolfson.

 Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
 Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
 District of New Jersey for the reasons stated in the order of October 4, 2016, and, with the consent
 of that court, assigned to the Honorable Freda L. Wolfson.

 This order does not become effective until it is filed in the Office of the Clerk of the United States
 District Court for the District of New Jersey. The transmittal of this order to said Clerk shall be
 stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
 Panel within this 7−day period, the stay will be continued until further order of the Panel.



      Jul 02, 2020                                     FOR THE PANEL:



                                                       John W. Nichols
                                                       Clerk of the Panel


            TRUE AND CERTIFIED COPY
                   Daniel Murphy
                2:16 pm, Jul 02 2020
Case 3:20-cv-08236-FLW-LHG
        Case MDL No. 2738 Document
                           Document2408
                                    3 Filed
                                         Filed
                                             07/02/20
                                               07/02/20Page
                                                         Page
                                                            2 of
                                                              2 of
                                                                 2 PageID:
                                                                   2       72




 IN RE: JOHNSON & JOHNSON TALCUM
 POWDER PRODUCTS MARKETING, SALES
 PRACTICES AND PRODUCTS LIABILITY
 LITIGATION                                                                  MDL No. 2738



                    SCHEDULE CTO−218 − TAG−ALONG ACTIONS



   DIST      DIV.      C.A.NO.      CASE CAPTION


 DISTRICT OF COLUMBIA

    DC        1       20−01549      CAMPBELL v. JOHNSON & JOHNSON et al
    DC        1       20−01552      DAVIS v. JOHNSON & JOHNSON et al

 NEW YORK EASTERN

   NYE        1       20−02419      Worsley v. Johnson & Johnson et al

 NEW YORK SOUTHERN

   NYS        1       20−03879      Vera et al v. Johnson & Johnson et al

 WISCONSIN WESTERN

   WIW        3       20−00475      Ross, Carol v. Johnson & Johnson et al
